Citation Nr: 1727498	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  05-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to an effective date earlier than July 7, 2003 for the grant of service connection for the right knee disorder.

3. Entitlement to an initial rating for the right knee disability from February 13, 1987 to July 6, 2003. 

4. Entitlement to an initial rating in excess of 30 percent for the right knee disability from July 7, 2003 to the present.

5. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to December 5, 2011. 

6. Entitlement to an initial rating in excess of 10 percent for the left hip disorder.

7. Entitlement to an initial rating in excess of 10 percent for limited extension of the left hip. 

8. Entitlement to an initial rating in excess of 10 percent for limited flexion of the left hip.

9. Entitlement to an effective date earlier than December 7, 2007, for the awards of service connection for a left hip condition, limited extension of the left hip, and limited flexion of the left hip.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2004, February 2009, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In December 2007, the Veteran testified at a Board hearing before a former Veterans Law Judge (VLJ).  A transcript of this proceeding is associated with the claims file.  The Veteran was provided the opportunity to attend another hearing before a new VLJ but he opted against a new hearing in January 2014. 

The issues of higher initial ratings and an earlier effective date for the service-connected right knee disability came before the Board in July 2008.  The Board remanded the higher initial rating claim and denied the earlier effective date claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the parties filed a Joint Motion for Remand (JMR) and requested that the July 2008 denial be vacated and the issue remanded.  The Court granted the JMR and remanded the issue to the Board for actions consistent with the JMR.  In January 2010, the Board remanded the issues of entitlement to a higher initial rating and earlier effective date for the right knee disability for further development, including a VA examination and medical opinion.

The right knee issues were returned to the Board in January 2015.  The Board remanded the issues of service connection for a right shoulder disability, entitlement to an earlier effective date for the right knee disability, entitlement to a higher rating for the right knee disability, and entitlement to a TDIU for outstanding VA treatment records and an orthopedic examination.  The issues have been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the January 2015 Board remand with regard to the knee issues.  Unfortunately, an addendum medical opinion is necessary regarding the right shoulder claim.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2016 rating decision, the RO increased the Veteran's right knee disability rating to 30 percent, effective July 7, 2003, and granted entitlement to a TDIU effective December 5, 2011. 

The issue of service connection for a left hip disorder was also remanded by the Board in January 2015.  The RO granted service connection for a left hip disorder, limited extension of the left hip, and limited flexion of the left hip in June 2016.  Since service connection has been granted, it is no longer in appellate status before the Board.  The Veteran, however, filed a notice of disagreement with the assigned disability ratings, as well as the assigned effective dates, in August 2016.  The RO issued a letter in August 2016 notifying the Veteran that these issues are already on appeal and his claims could not be accepted at that time.  The Board notes that the Veteran's August 2016 filing was a notice of disagreement, not a new claim filing, and he should therefore be afforded a Statement of the Case regarding these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board notes that the Veteran filed a substantive appeal for his psychiatric disorder claim.  The issue has not been certified to the Board; thus, the Board will not take jurisdiction over it.  

The issues of entitlement to specially adapted housing and entitlement to automobile or other conveyance and adaptive equipment have been raised by the record in October 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for a right shoulder disability, entitlement to an initial rating from February 13, 1987 to July 6, 2003 for the right knee disability, entitlement to higher initial ratings and an earlier effective date for the left hip disabilities, and entitlement to a TDIU from an earlier date are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed for service connection for the right knee on February 13, 1987 and the RO administratively denied his claim in July 1987.

2. In July 2003, the Veteran filed to reopen his claim for service connection and submitted a service treatment record that was not previously of record and upon which the RO, in part, based the August 2004 grant of service connection; thus, the August 2004 rating decision is a reconsideration of the February 1987 claim.  

3. The Veteran was diagnosed with chondromalacia during service, and the medical evidence indicates this is/was a chronic condition.

4. As the Veteran's right knee disorder began in service, the effective date for the grant of service connection for the right knee disability is the date of filing or February 13, 1987.  

5. From July 7, 2003 to the present, the Veteran's right knee disability has been manifested by extension to 25 degrees with pain, at worst, without evidence of subluxation, instability, ankylosis, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  


CONCLUSIONS OF LAW

1. The criteria for an effective date of February 13, 1987, but no earlier, have been met for the grant of service connection for a right knee disability.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.303, 3.400 (2016).

2. The criteria for a rating in excess of 30 percent for the right knee disorder from July 7, 2003 to the present have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  The Veteran and his representative have not raised issues with the duties to notify or assist.  Moreover, no new and material evidence was received following the June 2016 Supplemental Statement of the Case.  The Board notes that the Veteran's attorney requested a 60 day extension to submit additional evidence on April 25, 2017.  The extension was granted, but no new evidence was submitted during the extension time period.   

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Earlier Effective Date for the Right Knee Disability

The Veteran contends that he is entitled to an effective date earlier than July 7, 2003 for his right knee disability.  He initially filed for service connection for a right knee disability on February 13, 1987.  His claim was administratively denied in July 1987 for failure to provide medical evidence of a current disability.  In July 2003, the Veteran filed a claim to reopen and submitted a service treatment record from April 1982 in support of his claim.  This record was not before the RO at the time of the 1987 rating decision and documented treatment for a right knee injury and impression of a foreign body granuloma in the right knee.  

The Veteran was afforded a VA joints examination in May 2004.  The examiner noted that the Veteran's April 1982 service treatment record showed treatment for right knee pain and an impression of a foreign body granuloma.  The examiner diagnosed the Veteran with right knee strain and mild DJD that was "caused by or a result of the injury to the knee sustained while in service."  The RO granted the Veteran's claim for service connection for a right knee disability in an August 2004 rating decision, and cited the May 2004 VA examination in support of its decision.  

In light of the evidence above, the Board concludes that the award of service connection for the right knee disability was based in part upon the newly-received service record.  Accordingly, the August 2004 award of service connection for the right knee disability must be viewed as a readjudication of the prior July 1987 denial under 38 C.F.R. § 3.156(c).  The proper date of claim is therefore not the July 7, 2003 date of the correspondence requesting to reopen the claim.  Instead, the effective date will be the date of receipt of the February 13, 1987 claim or the date entitlement arose, whichever is later.  See id. § 3.156(c)(3). 

In its January 2015 remand, the Board instructed the RO to contact the Veteran regarding any evidence that may indicate the existence of the right knee disability at any time after the Veteran separated from service and before July 7, 2003.  The remand explained to the Veteran that there was "significant importance" on determining when entitlement to service connection for the right knee
disability first actually arose, that is when the evidence showed the existence of a chronic knee disability.  The RO sent such a letter in August 24, 2015, and the Veteran responded that he has no other evidence to submit.  Accordingly, the Board will proceed on the evidence before it. 


The Veteran's in-service records show repeated treatment in 1980 for mild effusion and pain in the right knee.  There was full range of motion and no joint instability during a March 1980 physical examination.  He was diagnosed with chondromalacia and tight hamstrings.  In April 1982, the Veteran complained of falling on his right knee while running and feeling a small mass.  He was diagnosed with a foreign body granuloma and right knee x-rays were normal. 

In March 1983, the Veteran was treated at a VA orthopedic clinic.  It was noted that he was a recent discharge from the military and diagnosed with a bruise or possible chip of the anterior surface of his patella after falling in service.  The Veteran complained of continued pain since that incident, but the examiner stated there was no evidence of instability or swelling, and it appeared to be superficial rather than an internal derangement of the knee.  The examiner also noted there was a small nodule on the anterior surface of his patella with tenderness and numbness.  The examiner's impression was a neuroma from the saphenous nerve where it transverses the anterior patella and prescribed a steroid injection.   

In March and April 1985, the Veteran was hospitalized at VA for mental health reasons.  His discharge record noted that a "physical examination revealed no active physical illnesses."   

There are no medical records documenting the Veteran's right knee disability from February 1987 through October 2002, when the Veteran presented to VA with right knee pain.  An x-ray was conducted on October 29, 2002 and showed DJD of the right knee.    

The fact that the 1987 claim has been reconsidered does not automatically lead to the conclusion that a 1987 effective date will be assigned.  Again, the regulations state date of claim or date entitlement arose, whichever is later.  The question here is when did entitlement arise.  Service connection will be granted for a chronic condition first shown in service.  The Veteran was diagnosed with chondromalacia during service, and the Board finds this was sufficient to identify a chronic disease process as beginning during service for two reasons.

First, as to general medical principles, chondromalacia is considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3d ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms). 

Second, as for the specific facts of this case, the Board's prior remand asked for a medical opinion as to when the knee "first manifested as a chronic disability".   The 2017 opinion stated:

The veteran was clearly and repeatedly diagnosed with chondromalacia of the right knee due to the injury.  Chondromalacia is damage to the articular cartilage covering the bones in the knees.  Once this damage occurs, it is a chronic condition as the body is not able to self-repair this cartilage.  This damage/chondromalacia causes irregularities of the surface of the articular cartilage which then rubs against and starts to abrade/damage the other articular surfaces of the knees.  Over prolonged periods of time this causes progression of the chondromalacia.  This course for the veteran's knee conditions is supported by the fact that extensive chondromalacia/articular
cartilage damage was noted on the knee scope in 4/2006.  The chondromalacia then also causes further degenerative arthritis in the knee due to chronic inflammation as well as direct friction on other portions of the knee caused by the damaged articular cartilage.

In other words, the medical opinion indicated that the "chronic" condition first began during service and the damage to the cartilage in service, once done, remained and progressively worsened over time.  


Therefore, the Veteran is entitled to an effective date commensurate with his 1987 claim.  With submission of a new service treatment record in 2003, the law requires his original 1987 claim be reconsidered, and the medical evidence shows the diagnosis of chondromalacia during service represented a chronic condition.  Therefore, an effective date of February 13, 1987 is granted.  No earlier date can be assigned because this was his first claim for the knee condition, and it was received more than one year after he separated from service.

Higher Initial Rating for the Right Knee Disability

The Veteran contends that he is entitled to a higher initial rating for his right knee disability, which is currently rated at 30 percent, effective July 7, 2003.  The Board will focus on the period from July 7, 2003 to the present; entitlement to an initial rating for the period from February 13, 1987 to July 6, 2003 is discussed in the remand section below.

In consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the period of July 7, 2003 to the present under Diagnostic Code 5010-5261.  He was afforded four VA examinations in May 2004, April 2007, January 2009, and March 2010.  None of these examinations showed extension limited to 30 degrees.  In fact, the Veteran had extension to 0 degrees or hyperextension range of motion testing.  These examinations also showed no evidence of instability, subluxation, or ankylosis. 

In August 2011, the Veteran was afforded a VA examination to assess the severity of his left knee but physical testing was conducted on both knees.  The Veteran complained of weekly severe flare-ups that lasted hours and reported that the flare-ups caused additional limitation of motion.  Initial range of motion testing for the right knee showed flexion to 50 degrees and extension limited by 30 degrees.  Repetitive range of motion testing could not be conducted due to pain and the examiner noted that the Veteran's ability to stand was seriously impeded. 


The Veteran was afforded a VA knees examination to assess both knees in February 2012.  Initial range of motion testing showed flexion to 35 degrees with objective evidence of pain and extension to 0 degrees.  It is unclear whether there was pain on extension.   There was no additional limitation of motion after repetitive use testing and the Veteran did not report that he experienced flare-ups that caused functional impairment or additional limitation of motion. 

A final VA knees examination was performed in September 2015.  Initial range of motion testing showed flexion to 80 degrees and extension to 20 degrees, with objective evidence of pain on motion.  After repetitive use testing, the Veteran experienced an additional loss of 5 degrees for both flexion and extension.  There was also pain with weight bearing and objective evidence of localized tenderness or pain to palpation on the medial and lateral joint line.  There was no evidence of ankylosis or joint instability in the right knee.  

In consideration of the Veteran's examinations from July 7, 2003 to the present, the Board finds that a rating in excess of 30 percent is not warranted.  While the August 2011 examination indicates that the Veteran had extension limited by 30 degrees, these results greatly differ from the other examinations.  For example, the March 2010 and February 2012 examinations showed extension to 0 degrees and the September 2015 examination, almost four years later, showed extension to 25 degrees at worst after repetitive use testing.  The Board thus found the August 2011  examination results to be less probative than the other results collectively. 

The Board considered whether a higher disability rating for the lumbar spine is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this case, the Veteran's statements and medical reports indicate that the Veteran has trouble with prolonged weight-bearing activities.  A higher disability rating is not warranted, however, as the Veteran's current rating accounts for functional impairment and is based on the extent to which his range of motion is limited by pain.  

Additionally, the Board considered whether a separate rating is warranted for a meniscal tear under Diagnostic Code 5258.  An MRI was conducted during in December 2008 which revealed a horizontally oriented degenerative type tear in the medial meniscus involving body and anterior horn.  The MRI also showed advanced osteoarthritic degenerative changes but no evidence of loose bodies.   After examining this MRI, the January 2009 VA examiner stated that the lateral meniscus shows a horizontal area of abnormal signal which does extend to involve the body of the meniscus in the superior anterior horn surface and this probably represents a horizontal degenerative type cleavage tear pattern within the meniscus.  
The February 2012 and September 2015 examiners, however, specifically documented that there were no current or past meniscal conditions and subsequent VA medical records do not show treatment for a torn meniscus with frequent episodes of locking, pain, and effusion.  Accordingly, a separate rating is not warranted under Diagnostic Code 5258. 


ORDER

An earlier effective date of February 13, 1987, for service connection for the right knee disability is granted. 

Entitlement to a rating in excess of 30 percent from July 7, 2003 to the present is denied. 


REMAND

Although the Veteran's claim for a higher initial rating for the right knee disability is presently before the Board, the Veteran has not been afforded the opportunity to submit evidence supporting his claim for assignment of a disability rating for the period of February 13, 1987 to July 6, 2003.  Accordingly, upon remand, the Veteran should be provided appropriate notice and authorization forms.  After the Veteran has been afforded an adequate amount of time to respond, the RO should issue a rating and a Supplemental Statement of the Case.
Regarding the Veteran's right shoulder claim, a remand is necessary for an adequate medical opinion.  Per the Board's remand, the Veteran was afforded a VA shoulder examination in September 2015.  The examiner diagnosed the Veteran with right shoulder arthritis and ankylosis, but concluded that these disorders did not begin in service.  She stated that his right shoulder condition in service was a short-term bursitis that was unrelated to his current disorders and there is no evidence of another shoulder condition or permanent injury in service.  She also concluded that the Veteran's right shoulder disorders were not caused by or aggravated by the right knee disabilities because they do not exert biomechanical force on the right shoulder joint.  She noted that the Veteran uses his cane with his left arm, rather than his right, and therefore the use of a cane is unrelated to his right shoulder condition.  

The Veteran's VA medical records, however, indicate that the Veteran is right-handed and has ambulated to treatment visits with a cane in his right hand.  The January 2009 VA examiner documented that the Veteran has used a cane since 2003 or 2004 with his right hand, but will sometimes use the cane with his left hand due to his right shoulder problems.  Because the VA examiner inaccurately stated the Veteran never uses his right arm and did not address that the Veteran uses his left arm because of his right shoulder disability, an addendum medical opinion is necessary to assist in determining whether the Veteran's cane has caused or aggravated his right shoulder disorders.   

Entitlement to a TDIU prior to December 5, 2011 is inextricably-intertwined with the above claims and must be remanded. 

In August 2016, the Veteran submitted a timely notice of disagreement with the June 2016 rating decision that granted 10 percent ratings for the Veteran's service-connected left hip disorder, limited flexion of the left hip, and limited extension of the left hip.  The disagreement also extended to the assigned effective date of December 7, 2007.  A review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice and authorizations forms for the evidence necessary to support his claim for an initial disability rating from February 13, 1987 to July 6, 2003 for his right knee disability.  The Veteran is advised that it is crucial he identify any treatment he received for the knee between 1987 and 2003, so that the appropriate disability rating can be assigned.  He can also submit any other evidence he feels is relevant to this question.

2. Forward the Veteran's claims file to the September 2015 medical examiner for an addendum medical opinion.  If that examiner is no longer available, any medical professional can provide the opinion.  An in-person examination is not necessary unless the examiner determines otherwise.  

After review of the claims file, including this remand, the examiner should opine whether the Veteran's right shoulder disability was caused by or aggravated by his service-connected right knee disability.  The examiner should address the Veteran's right-handed use of a cane in the opinion. 

The examiner should address causation and aggravation separately. 


3. After the above is completed, the issues of service connection for the right shoulder disorder, entitlement to an initial disability rating for the right knee disorder from February 13, 1987 to July 6, 2003, and entitlement to a TDIU prior to December 5, 2011, should be readjudicated in light of the new evidence associated with the record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an SSOC and afforded the appropriate time period within which to respond thereto.

4. The RO or AMC should provide the Veteran with a Statement of the Case in response to the August 2016 notice of disagreement regarding the ratings for his left hip disabilities and the assigned effective date of December 7, 2007.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


